Citation Nr: 1111832	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO. 09-21 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for left ear hearing loss disability.

2. Entitlement to service connection for right ear hearing loss disability.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board presently remands this appeal because the VA medical examination conducted in May 2008 is insufficient to conduct effective appellate review in accordance with law.  38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). 

The Veteran alleges he has hearing loss and tinnitus related to noise exposure during basic training and combat-related weapons noise in Vietnam. The record substantiates that he was a rifleman who served in combat in Vietnam. Exposure to acoustic trauma during service is therefore factually corroborated and legally presumed. See 38 U.S.C.A. § 1154(b). 

The Veteran and his wife are competent to relate observations of symptoms of hearing loss or tinnitus they personally experienced or observed during and after service. See Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159(a)(2); see also 38 U.S.C.A. § 1154(b) (with respect to the Veteran's exposure to weapons noise and symptoms experienced during combat).


The Veteran was provided a VA audiological examination in May 2008. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

With respect to medical evidence in the claims file, the May 2008 VA examiner stated in his report that private medical records were reviewed, but there are no private medical records in the claims file or listed in the applicable rating decision or statement of the case. The examiner indicated that the Veteran's discharge examination indicated an area of low frequency hearing sensitivity to be normal for the composite/better ear, but the Board can find only whispered voice test results of 15/15 on the July 1969 service discharge examination. If the examiner was drawing an inference from the whispered voice test results it is not so stated in or evident from a review of his report. 

The examiner indicated that he could find no service induction examination in the claims file, but a December 1967 service induction examination report with audiological test results has been received and associated with the claims file, apparently in June 2008, one month after the May 2008 VA audiological examination was conducted. 

The May 2008 VA examiner also stated that the Veteran related an onset of tinnitus of 20 years ago. However, the examiner further noted that the Veteran related his tinnitus to exposure to weaponry noise during service, and the examiner did not express that he was cognizant that the Veteran asserted that his ringing of the ears began during basic training in service and has continued since that time. This would constitute approximately a 40-year history of tinnitus. See Veteran's Statement in Support of Claim received in December 2007. As a result, the Board considers the examination report ambiguous as to the reported date of onset of tinnitus. 

Similarly, the examiner indicated that the Veteran related a 20-year history of hearing loss. However, the examiner did not express that he was cognizant that the Veteran's wife has submitted a statement that the Veteran had trouble hearing her in 1970, the year after he was discharged from service, and that he had told her in 1970 that he experienced hearing loss due to frequent exposure combat-related weapons noise. See written statement of Veteran's wife received in December 2007. 

The May 2008 VA examination report is not based on a comprehensive review of the evidence.  It is well-settled law that in order for a medical examiner's opinion to be probative, it must consider relevant facts of record.   Prejean v. West, 13 Vet. App. 444 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); Guerrieri v. Brown, 4 Vet. App. 467 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and with sound reasoning for the conclusion).

Based on the foregoing, the Board finds that a new VA examination and opinion that contains sufficient indication of adequate review and consideration of the pertinent history and medical evidence of record is required. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2. 

The Board notes that VA audiological measurements in May 2008 did not meet the standard for hearing loss disability in the right ear. See 38 C.F.R. § 3.385. However, as the threshold for a finding of hearing loss disability was missed by only one decibel at one frequency (measured at 25 db at 2000 hertz) and this is the only audiological examination of record, the Board finds that a second audiological examination would be useful to ensure the accuracy and reliability of the results of first.

Additionally, the May 2008 VA examiner advised the Veteran to report his unilateral tinnitus of the right ear to his primary care provider. Any subsequent private or VA records of treatment for tinnitus or hearing loss must be sought and associated with the claims file. See 38 U.S.C.A. § 5103A(a)-(c). 


Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his tinnitus or hearing loss during the period from May 2008 to the present. 

(a) The records sought must include any records of follow-up care for unilateral tinnitus of the right ear, as recommended by the May 2008 VA examiner.

(b) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each health care provider the Veteran identifies. 

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Once all available medical records have been received, arrange for a VA examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran's hearing loss and tinnitus had its onset during active service or was related to any incident of service, to include noise exposure. The following considerations will govern the examination:
   
(a) The claims file and a copy of this remand will be made available to the audiological examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

(b) The review of the claims file will include the December 1967 service department enlistment examination report, apparently received into the claims file one month after the May 2008 VA examination. 

(c) The examiner will discuss the significance of whispered voice test results in the July 1969 service discharge examination report.

(d) A VA audiological examination will be conducted.

(e) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(f) That the Veteran experienced acoustic trauma and ringing in his ears during combat in Vietnam will be presumed by the examiner.

(g) The examiner will consider the history as related in a December 2007 written statement by the Veteran's wife that he had trouble hearing her in 1970, the year after he was discharged from service, and that he had told her in 1970 that he experienced hearing loss due to frequent exposure combat-related weapons noise. 

(h) The examiner will consider the history as provided in a December 2007 written statement from the Veteran that he has experienced ringing in his ears from basic training through the present time.

(i) If there is a medical or clinical basis for corroborating or discounting the credibility or reliability of the history provided by the Veteran or his wife, the examiner must so state, with a complete rationale for any such finding.

(j) The examiner will provide an opinion as to whether the Veteran experiences hearing loss that began during active service or within one year after discharge from active service, or is related to any incident of service.

(k) The examiner will provide an opinion as to whether the Veteran experiences tinnitus that began during active service or is related to any incident of service.

(l) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. 

3. Readjudicate the issues on appeal. If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


